DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 12 is directed to “software” claimed in the absence of any underlying medium or other system, but software is not a method, machine, manufacture, or composition of matter.  The claim thus falls outside the four statutory categories of 35 U.S.C. 101 and is therefore nonstatutory.  If the specification includes written description support, this rejection could be overcome by claiming the invention as being stored in a nontransitory computer readable medium; however, see MPEP 2111.05 for a discussion of functional and nonfunctional descriptive material as related to computer readable media.


Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, individually or in combination, does not disclose or suggest in claim 1: “wherein if in the initial interval and/or the final interval there is a total percentage of pixels of the converted photograph greater than or equal to a predetermined pixel threshold, the contrast is evaluated, otherwise the digital photograph is rejected; " wherein if the contrast of the converted photograph converted to greyscale is less than or equal to a predetermined contrast threshold, the digital photograph is rejected.”

The closest prior art of record is noted as follows:
Savakis et al. (U.S. Patent No. 6,535,636) discloses in Figs. 6-7 an initial interval (“below the underexposure threshold” which corresponds to the lower range of histogram bin(s)) and a final interval (“above the overexposed threshold” which corresponds to the higher range of histogram bin(s)). However, each pixel is first compared to the underexposure and overexposure thresholds (corresponding to the claimed contrast evaluation) and then the percentage of pixels in the lower or higher intervals is considered (opposite to the claimed invention). Savakis therefore does not clearly disclose these limitations and there does not appear to be a fair modification of Savakis with other prior art to arrive at these limitations.

Also see Chan (U.S. Patent No. 10,375,317), Ross (U.S. Patent No. 8,760,538), and Doepke et al. (U.S. Patent No. 8,493,500).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN S LEE whose telephone number is (571)272-1981.  The examiner can normally be reached on 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jonathan S Lee/Primary Examiner, Art Unit 2661